In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-22-00318-CV
        ___________________________

  IN RE UCHECHI AMUNEKE-NZE, Relator


                Original Proceeding
County Court at Law No. 2 of Tarrant County, Texas
         Trial Court No. 2021-005659-2


  Before Bassel, J.; Sudderth, C.J.; and Wallach, J.
       Per Curiam Memorandum Opinion
                        MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and request

for an emergency hearing and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and request for an emergency

hearing are denied.

                                                  Per Curiam


Delivered: August 11, 2022




                                        2